 
Exhibit 10.10

FORM OF
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT




THIS SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”) is dated as
of July 1, 2007, by and between MERIDIAN INTERSTATE BANCORP, INC. (the
“Company”) and RICHARD J. GAVEGNANO (the “Executive”).


In consideration of the mutual covenants herein contained, the parties hereby
agree as follows:


1.           Definitions.


(a)            “Actuarial Equivalent” means a benefit of equivalent value when
computed on the basis of an interest rate of 6.5% and the 1983 Group Annuity
Mortality Table, Unisex (50% male, 50% female), with no setback; provided,
however, that for purposes of determining the value of a lump sum distribution,
the following assumptions will be used:


 
Interest:
Applicable interest rate under Section 417(e)(3) of the Code, as determined for
the month of November of the preceding year.



Mortality:               Applicable mortality table under Section 417(e)(3) of
the Code.


(b)           “Accrued Benefit” means 70% of the Executive’s Final Average
Salary, multiplied by the Executive’s Non-forfeitable Percentage set forth in
Paragraph 2(b) if the Executive has less than 8 years of service.


(c)           “Cause” means the following:


(i)           the conviction of the Executive for any felony involving moral
turpitude, deceit, dishonesty or fraud;


(ii)           a material act or acts of dishonesty in connection with the
performance of the Executive’s duties, including without limitation, material
misappropriation of funds or property;


(iii)           an act or acts of gross misconduct (including sexual harassment)
by the Executive exposing the Company to potential material liability or loss;
or


(iv)           continued, willful and deliberate non-performance by the
Executive of duties (other than by reason of illness or disability) which has
continued for more than 30 days following written notice of non-performance from
the Board of Directors.


(d)           For purposes of this Agreement, a “Change in Control” means a
change in control of Company as defined in Section 409A of the Internal Revenue
Code of 1986 (the “Code”), as amended, and rules, regulations, and guidance of
general application thereunder, including the following:


(i)           Change in ownership: A change in ownership of the Company occurs
on the date any one person or group of persons accumulates ownership of more
than 50% of the total fair market value or total voting power of the Company; or


(ii)           Change in effective control: A change in effective control occurs
when either (i) any one person or more than one person acting as a group
acquires within a 12-month period ownership of stock of the Company possessing
35% or more of the total voting power of the

 
 

--------------------------------------------------------------------------------

 

Company; or (ii) a majority of the Company’s Board of Directors is replaced
during any 12-month period by Directors whose appointment or election is not
endorsed in advance by a majority of the Company’s Board of Directors (as
applicable); or


(iii)           Change in ownership of a substantial portion of assets: A change
in the ownership of a substantial portion of the Company’s assets occurs if, in
a 12 month period, any one person or more than one person acting as a group
acquires assets from the Company having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of the Company’s entire
assets immediately before the acquisition or acquisitions.  For this purpose,
“gross fair market value” means the value of the Company’s assets, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with the assets.


(e)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


(f)           “Final Average Compensation” means the average of the Executive’s
annual base salary (prior to any salary reduction contributions to any Section
401(k) plan or any other pre-tax salary reductions), excluding bonuses, for the
three calendar years during the Executive’s employment with the Company for
which the Executive’s annual base salary was the highest.


(g)           “Normal Form” means an unreduced life annuity with 50% spousal
survivor annuity.


(h)           “Separation from Service” means a termination of the Executive’s
services (whether as an employee or as an independent contractor) to the
Company.  Whether a Separation from Service has occurred shall be determined in
accordance with the requirements of Section 409A of the Code based on whether
the facts and circumstances indicate that the Company and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Executive would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period.


2.
Payments to Executive.



(a)           Upon his Separation from Service the Company will pay to the
Executive annually, a benefit payable in the Normal Form in equal monthly
installments commencing on the first day of the month next following his
Separation from Service, an amount equal to 70% of the average of the
Executive’s Final Average Compensation, adjusted as provided in clause (b) of
this Paragraph 2.


(b)           The Executive’s benefits under the Agreement shall become
non-forfeitable in accordance with the following schedule:


Years of Service
Non-forfeitable Percentage
1
12.5
2
25.0
3
37.5
4
50.0
5
62.5
6
75.0
7
87.5
8
100.0




 
2

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Executive shall become fully vested
immediately upon his death prior to a Separation from Service, a Change in
Control or upon any involuntary termination of his employment by the Company
other than for Cause.


(c)           In lieu of the Normal Form provided by the foregoing provisions of
this Paragraph 2, with the consent of the Company, the Executive may elect an
optional form of payment which is the Actuarial Equivalent of the Normal Form to
which the Executive is entitled, which optional form of payment may be any
optional form provided under the SBERA Plan sponsor by East Boston Savings Bank
(whether or not the Executive participates in that plan), including a lump
sum.  On or after January 1, 2009, if the Executive wishes to change his payment
election as to the form of payment, the Executive may do so by completing a
payment election form approved by the Board of Directors, provided that any such
election (i) must be made prior to the Executive’s Separation from Service, (ii)
must be made at least 12 months before the date on which any benefit payments
are scheduled to commence, (iii) shall not take effect until at least 12 months
after the date the election is made, and (iv) for payments to be made other than
upon death or disability, must provide an additional deferral period of at least
five years from the date such payment would otherwise have been made (or in the
case of any installment payments treated as a single payment, five years from
the date the first amount was scheduled to be paid).  For purposes of this
Agreement and clause (iv) above, all installment payments under this Agreement
shall be treated as a single payment.  On or before December 31, ,2008, if the
Executive wishes to change his payment election as to the form of payment, the
Participant may do so by completing a payment election form, provided that any
such election (i) must be made prior to the Executive’s Separation from Service,
(ii) shall not take effect before the date that is 12 months after the date the
election is made, and (iii) made in 2008 cannot apply to amounts that would
otherwise be payable in 2008 and may not cause an amount to be paid in 2008 that
would otherwise be paid in a later year.  A lump sum payment shall be made
within sixty (60) days following the date the Participant becomes entitled to
receive a benefit under the Plan.


(d)           Notwithstanding anything to the contrary set forth herein, in no
event shall the Executive be entitled to receive any benefits under this
Agreement if he is terminated by the Board of Directors of the Company for
Cause.  A determination of whether the Executive’s employment is terminated for
Cause shall be made at a meeting of the Board of Directors called and held for
such purpose, at which the Board of Directors makes a finding that in their good
faith opinion an event set forth in Section 1(c) of this Agreement has occurred
and specifying the particulars thereof in detail.


(e)           Notwithstanding any provision of this Agreement to the contrary,
if the Executive is considered a Specified Employee at Separation from Service
under such procedures as established by the Company in accordance with Section
409A of the Code, benefit distributions that are made upon Separation from
Service may not commence earlier than six (6) months after the date of such
Separation from Service.  Therefore, in the event this Section 2(e) is
applicable to the Executive, any distribution which would otherwise be paid to
the Executive within the first six months following the Separation from Service
shall be accumulated and paid (with interest calculated at the Prime Rate
reported in the Wall Street Journal as of the date the benefit first became
payable) to the Executive in a lump sum on the first day of the seventh month
following the Separation from Service.  All subsequent distributions shall be
paid in the manner specified under this Section 2 of the Plan with respect to
the applicable benefit.  A Specified Employee means a key employee (as defined
in Section 416(i) of the Code without regard to paragraph 5 thereof) of the
Company if any stock of the Company is publicly traded on an established
securities market or otherwise.

 
3

--------------------------------------------------------------------------------

 

3.
Death of the Executive.



(a)           If the Executive dies prior to the commencement of the payment of
benefits under this Agreement, the Company will pay to the Executive’s Accrued
Benefit to his beneficiary, as designated in a form acceptable to the Company.


(b)           If the Executive dies following the commencement of the payment of
benefits under this Agreement, death benefits, if any, will be determined
pursuant to the form of benefit payment in effect at the time of death.


4.
Disability Benefits.



If the Executive becomes permanently and totally disabled, as determined by a
physician mutually acceptable to the Company and the Executive, from any cause
while in the employ of the Company and prior to the commencement of payments
under Paragraph 2 above, the Executive shall be entitled to receive the Accrued
Benefit that would be payable to the Executive pursuant to Paragraph 2 above if
the Executive had terminated his employment on the date of his disability with
eight (8) years of service.  Disability payments may be subject to a six (6)
month waiting period, in which case during such time the Company shall continue
to pay the Executive his base salary.  For purposes of this Agreement,
“Disabilities” shall mean the Executive is unable to engage in any substantial
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.


5.
Claims Procedure.



(a)           In the event the Executive (or his beneficiary in the case of the
Executive’s death) or their authorized representative (hereinafter the
“Claimant”) asserts a right to a benefit under this Agreement which has not been
received, the Claimant must file a claim for such benefit with the Company on
forms provided by the Company.  The Company shall render its decision on the
claim within 90 days after its receipt of the claim.  If special circumstances
apply, the 90-day period may be extended by an additional 90 days; provided,
written notice of the extension is provided to the Claimant during the initial
90-day period and such notice indicates the special circumstances requiring an
extension of time and the date by which the Company expects to render its
decision on the claim.  If the Company wholly or partially denies the claim, the
Company shall provide written notice to the Claimant within the time limitations
of the immediately preceding paragraph.  Such notice shall set forth:


(i)           the specific reasons for the denial of the claim;


(ii)           specific reference to pertinent provisions of the Agreement on
which the denial is based;


(iii)          a description of any additional material or information necessary
to perfect the claim and an explanation of why such material or information is
necessary;


(iv)          a description of the Agreement’s claims review procedures, and the
time limitations applicable to such procedures; and


(v)           a statement of the Claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), if the claim denial is appealed to the Company and the
Company fully or partially denies the claim.

 
4

--------------------------------------------------------------------------------

 

(b)           A Claimant whose application for benefits is denied may request a
full and fair review of the decision denying the claim by filing, in accordance
with such procedures as the Company may establish, a written appeal which sets
forth the documents, records and other information relating to the claim within
60 days after receipt of the notice of the denial from the Company.  In
connection with such appeal and upon request by the Claimant, a Claimant may
review (or receive free copies of) all documents, records or other information
relevant to the Claimant’s claim for benefit, all in accordance with such
procedures as the Company may establish.  If a Claimant fails to file an appeal
within such 60-day period, he shall have no further right to appeal.


(c)           A decision on the appeal by the Company shall include a review by
the Company that takes into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial claim
determination.  The Company shall render its decision on the appeal not later
than 60 days after the receipt by the Company of the appeal.  If special
circumstances apply, the 60-day period may be extended by an additional 60 days;
provided, written notice of the extension is provided to the Claimant during the
initial 60-day period and such notice indicates the special circumstances
requiring an extension of time and the date by which the Company expects to
render its decision on the claim on appeal.  If the Company wholly or partly
denies the claim on appeal, the Company shall provide written notice to the
Claimant within the time limitations of the immediately preceding
paragraph.  Such notice shall set forth:


(i)           the specific reasons for the denial of the claim;


(ii)           specific reference to pertinent provisions of the Agreement on
which the denial is based;


(iii)           a statement of the Claimant’s right to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and


(iv)           a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.


6.
Violation of Agreement.



In the event of the violation of any of any material terms of the Agreement by
the Executive, the Company, in addition to any other rights which it may have,
shall be relieved of the liability to make any further payments under the
Agreement to, or on behalf of, the Executive so long as such violation
continues, and shall have the right to specific enforcement of the Agreement by
proceedings in equity.


7.
Nonassignable Rights.



Except as otherwise provided by the Agreement, neither the Executive nor his
surviving spouse shall have any right to commute, sell, assign, transfer or
otherwise convey the right to receive any payments hereunder, which payments and
the right thereto are expressly declared to be nonassignable and
nontransferable.


8.
Independence of Agreement.



The benefits payable under the Agreement shall be independent of, and in
addition to, any other employment agreement that may exist from time to time
between the parties hereto, or any compensation payable by the Company to the
Executive, whether as salary, bonus or otherwise.  The Agreement shall not be
deemed to constitute a contract of employment between the parties hereto, and no
provision hereof

 
5

--------------------------------------------------------------------------------

 

shall restrict the right of the Company to discharge the Executive for adequate
cause, or restrict the right of the Executive to terminate his employment.  This
Agreement shall replace in its entirety the Supplemental Executive Retirement
Agreement entered in by and between the Executive and East Boston Savings Bank,
dated December 9, 2004.


9.
General Obligation of the Company.



The benefits provided under the Agreement constitute a mere promise by the
Company to make payments in the future, and the rights of the Executive
hereunder shall be those of a general unsecured creditor of the
Company.  Nothing contained herein shall be construed to create a trust of any
kind or to render the Company a fiduciary with respect to the Executive.  The
Company shall not be required to maintain any fund or segregate any amount or in
any other way currently fund the future payment of any benefit provided under
the Agreement, and nothing contained herein shall be construed to give the
Executive or any other person any right to any specific assets of the Company or
of any other person.  This Agreement shall replace in its entirety.


10.
Governing Law.



The Agreement shall be construed under and governed by the laws of the
Commonwealth of Massachusetts.





 
6

--------------------------------------------------------------------------------

 

EXECUTED under seal as of the day and year first above written, in the case of
the Company by its duly authorized officer.





     
MERIDIAN INTERSTATE BANCORP, INC.
                             
ATTEST:
   
BY:
         
[Name]
       
[Title]
                             
WITNESS:
   
BY:
         
Executive



 
7
 
 
 

 